Citation Nr: 0620782	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  01-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of nasal 
septum surgery.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1953 to January 
1957.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that determined the veteran had not 
submitted new and material evidence required to reopen a 
claim for service connection for residuals of nasal septum 
surgery.  

In May 2004, the Board reopened the veteran's claim for 
entitlement to service connection for residuals of nasal 
septum surgery and remanded the matter to the RO for 
additional development.  In June 2006, the matter was 
returned to the Board for final appellate consideration.  


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran suffers from residuals of in-service nasal septum 
surgery.  


CONCLUSION OF LAW

The criteria for service connection for residuals of nasal 
septum surgery have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Court also held 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Id.  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2003 and a letter to the 
veteran from the Appeals Management Center (AMC) dated in 
June 2004.  The veteran was told of the requirements to 
establish a successful claim, advised of his and VA's 
respective duties, and asked to submit information or 
evidence in his possession to the RO.  The content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  An additional VCAA letter 
was sent to the veteran in February 2005.

Although the timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO, described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran submitted additional argument and information in May 
2003 and underwent an appropriate VA examination in December 
2005.  Thus, he has availed himself of the opportunity to 
participate effectively in the processing of his claim.  The 
RO's issuance of the January 2004 and April 2006 supplemental 
statements of the case afforded the veteran additional 
process since the VCAA notice and the initial adjudication.  
These actions demonstrate that the veteran has not been 
prejudiced by the timing of the VCAA notice.

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records, with the exception of a November 
1956 discharge medical examination report, are unavailable 
and presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  An October 2003 
response from the NPRC to the RO's request for a search of 
specific clinical records indicated that the requested 
records were unavailable.  The Board is aware that in cases 
where service medical records are presumed destroyed or lost, 
VA has a heightened duty to assist the veteran in developing 
his claim.  O'hare v. Derwinski 1 Vet. App. 365 (1991).  This 
duty includes advising the veteran that alternate methods of 
supporting his claim would be considered.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  In the June 1977 RO 
decision, the veteran was informed that his service medical 
records were presumed destroyed.  By letter dated in March 
2003, the RO requested that the veteran submit other evidence 
from individuals who had knowledge of his medical condition.  
Letters from H.R. and L.W., alleged to have served with the 
veteran, were received by the RO in April 2003.  

Relevant records and reports from VA and non-VA health 
providers have also been obtained, including, but not limited 
to, the Roseburg Oregon VA Healthcare System, Health and 
Human Services, and Dr. R. Thomas.  In a letter dated in May 
2003, the RO requested treatment records directly from 
Ellsworth Air Force Base, where the veteran alleges he 
underwent nasal septum surgery.  In September 2005, The Air 
Force informed the RO that such records were no longer 
available.  The veteran was afforded appropriate a VA 
examination in December 2005.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.  

In January 1977, the veteran filed a claim for entitlement to 
service connection for a nose operation.  In June 1977 the RO 
denied this claim.  In May 2000, the veteran filed a claim to 
reopen.  In May 2004, the Board, having determined that that 
new and material evidence had been submitted, reopened the 
veteran's previously disallowed claim.  

With the exception of a November 1956 discharge report of 
medical examination, the veteran's service medical records 
are not available.  The November 1956 report states that the 
veteran had severe sinusitis for the past one to two years, a 
submucous resection (SMR) in 1955, very little relief of 
symptoms.  Clinical evaluation of the nose and sinuses was 
normal.  

Post service, the veteran was treated for allergic rhinitis 
in July 1966 and in July and December 1967.  In the July 1966 
clinical note, Dr. R. Thomas noted the veteran's history of a 
SMR in 1956.  

An April 1977 VA examination reported that the veteran had a 
history of nasal septum surgery during service.  The veteran 
complained of headaches above his nose that occurred about 
once per week.  He also reported infrequent head colds that 
lasted a week at a time.  An x-ray report associated with 
this examination noted that the sinuses were clear and well 
aerated.  The nasal structures appeared normal and sella was 
normal.  The examiner diagnosed headaches, cause 
undetermined, and history of nasal septum surgery.

VA clinical records from August 1999 to March 2003 show 
complaints of nasal dryness, perennial allergies, allergic 
rhinitis, congestion and dizziness.  A March 2003 note 
reported that the veteran denied routine headaches.  Notes 
from March 2003 and December 2001 reported that the veteran 
had a normal septum.  

A December 2005 VA medical examination found the veteran to 
have essentially normal sinuses.  Physical examination showed 
no external deformity of the nose, the septum was in the 
midline, although slightly out of the columella to the left 
side, and there was no obstruction of the nostril.  There was 
no evidence of septal deviation or of perforation of the 
septum, no sign of polyps or purulent drainage, and the 
veteran had good airway, equal bilaterally.  The examiner 
found that the veteran had a long palate and a very narrow 
opening from the palate to the posterior pharyngeal wall, but 
specifically stated that this was not related to his nose, 
sinuses or to previous nasal surgery.  The examination 
revealed no tenderness over the sinuses and nothing to 
indicate a chronic infection.  The veteran did not have any 
allergies or hay fever that he was aware of.  The examiner 
diagnosed history of nasoseptal construction and history of 
sleep apnea of recent origin.

This examiner stated that the veteran appeared to have had 
excellent results from the nasoseptal surgery.  While 
reporting that the veteran suffered from sleep apnea, the 
examiner stated that this was unrelated to his previous nasal 
surgery.  Further, the examiner stated that there was nothing 
to indicate that the veteran had any restriction of his 
breathing because of his nose or any loss of function of his 
nose because of his previous surgery.  The examiner stated 
that the veteran had no evidence of any chronic or acute 
sinus disease.

In a March 2006 addendum to the December 2005 VA examination 
report, the examiner noted that he had reviewed the veteran's 
claims file.  He reiterated that there was no evidence of 
chronic sinus disease and stated that it was more likely than 
not that the veteran's headaches had no relationship to his 
nose or sinuses.

The veteran has complained of headaches and attributed such, 
as well as other nasal symptoms, to in-service nasal septum 
surgery.  While the veteran is competent to describe 
symptoms, such as pain and nasal congestion, as a layperson 
he is not competent to give a medical opinion on the etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In sum, the VA examiner in December 2005 stated that the 
veteran had no evidence of any chronic or acute sinus 
disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the veteran underwent nasal septum surgery 
(a submucous resection) during service, there is no competent 
evidence of record that such surgery resulted in any 
residuals.  Indeed, the VA examiner concluded that there was 
nothing to indicate that the veteran had any restriction of 
his breathing because of his nose or any loss of function of 
his nose because of his previous surgery.  The examiner also 
stated that it was more likely than not that the veteran's 
headaches had no relationship to his nose or sinuses, and 
that his sleep apnea was unrelated to his previous nasal 
surgery.  There is no competent evidence of record to the 
contrary.

The preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for residuals of 
nasal septum surgery.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2005).  The Board regrets that a more favorable 
determination could not be made in this case.


ORDER

Entitlement to service connection for residuals of nasal 
septum surgery is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


